J-S72040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DERRICK JACKSON                         :
                                         :   No. 1607 EDA 2016
                    Appellant

            Appeal from the Judgment of Sentence April 29, 2016
            In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0000700-2015


BEFORE:    BENDER, P.J.E., MUSMANNO, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED JANUARY 10, 2018

      Appellant Derrick Jackson appeals from the judgment of sentence

entered by the Court of Common Pleas of Montgomery County after a jury

convicted Appellant of first-degree murder, two counts of armed robbery, and

related offenses. Appellant argues that the lower court erred in denying his

suppression motion, claims the jury’s decision to convict him of murder was

against the weight of the evidence, and contends that his sentence is illegal.

      On December 1, 2014, at approximately 1:00 a.m., Appellant robbed

Charles Crawford at gunpoint using a shotgun as Crawford was walking home

from work. Crawford complied with Appellant’s demands and gave him his

wallet, cell phone, and cigarettes.

      Shortly thereafter, in the hours that followed, Appellant shot and killed

Lori Sheridan (“the victim”) with a shotgun inside her home located at 503


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S72040-17



King Street in Pottstown, Pennsylvania. Several witnesses revealed to police

that Appellant killed the victim because she owed him twenty dollars for drugs.

      On the same morning, after the murder, between 5 and 5:30 a.m.

Appellant robbed Ishmael Vaudrin at gunpoint with his shotgun at an

intersection in West Pottsgrove Township.        Mr. Vaudrin complied with

Appellant’s demands and gave Appellant his cellphone and his headphones

that had an Army logo on them.

      Evidence of Appellant’s involvement in these crimes was discovered

during Appellant’s scheduled appointment with his probation officer on

December 2, 2014. Adult Probation Officer (APO) Michael Poust indicated that

Appellant had previously scheduled the home visit by telephone and had

agreed to meet with probation officers at his home at 1:00 p.m. that day.

When APO Poust and APO Jennifer Hall arrived at Appellant’s home,

Appellant’s father told them that Appellant would return shortly.

      At 1:15 p.m., the probation officers observed Appellant walking down

the street and noticed that he had a clear Ziploc bag sticking out of the left

back pocket of his jeans.    Suspecting that the bag contained a controlled

substance, APO Poust asked Appellant what was in the bag. Appellant first

acted as if there was no bag in his pocket. Thereafter, he told the officers

“not to jam him up” and entered the home, shutting the door in the officers’

faces. N.T. Suppression Hr’g, 9/30/2015, at 22. At that point, the officers

called for backup from uniformed police.




                                     -2-
J-S72040-17



      In the moments that followed, Appellant sent APO Foust a text message,

apologizing for his behavior, stating: “I’m sorry, man. I just been on edge

lately. I swear to you I haven’t done nothing wrong and just – in just a little

spooked ‘cause something happened with my cousin last night. I’ve been

looking for a job and been watching my kids, man [sic].” N.T. Suppression

Hr’g, 9/30/2015, at 24-25, 88. Thereafter, the officers again knocked on the

door and Appellant and his father answered the door. The officers asked to

“look around” the home and asserted that both Appellant and his father gave

them permission to do so. Id. at 63. Officer Timothy Roeder, who responded

to the probation officers’ call for backup, confirmed that Appellant and his

father gave an “inviting response” to the probation officers’ request to enter

the home. Id. at 122.

      After the officers entered the home, Appellant informed them that he

had been in his bedroom and in the backyard since arriving home. Appellant

explained to APO Hall that the plastic bag he had brought home in his pocket

contained shotgun shells and informed her that he put the bag behind the

backyard shed. While leading APO Hall to the shed, Appellant changed his

mind and told her the shells were inside the home. Nevertheless, the officers

found the shotgun, shells, and several bags of heroin behind the shed.

      Based on the officers’ discovery of the heroin in Appellant’s possession,

which was a violation of his probation, Appellant was placed under arrest.

Thereafter, Appellant gave four separate statements to the police about the

aforementioned crimes.      The officers provided Appellant with Miranda

                                     -3-
J-S72040-17



warnings before his first statement and repeated the warnings before the

fourth statement.   During this final statement, Appellant admitted to killing

the victim, but claimed it was accidental.

      Based on this confession and the shotgun found at Appellant’s home,

Appellant was charged with the victim’s murder as well as the two armed

robberies that were committed in the Pottstown area on the same evening.

On April 13, 2015, Appellant filed a counseled omnibus pretrial motion in which

he argued, inter alia, that his statements to police were illegally obtained as

1) he had not been advised of his Miranda rights, 2) had not given knowing,

voluntary, or intelligent waiver of these rights, and 3) only confessed due to

the officers’ unnecessary delay, which violated his due process rights.

      On May 5, 2015, Appellant filed a pro se suppression motion in which

he challenged the validity of the search of his home and his subsequent arrest

and argued that his statements to police should be suppressed as the police

“threatened, assaulted, and coerced” him during their interrogation. Pro se

filing, 5/5/15, at 2.   Thereafter, on June 1, 2015, defense counsel filed a

motion to suppress, vaguely asking the trial court to suppress “(1) all

statements given by [Appellant] to the police … on December 3, 2014, and

(2) [a]ny evidence recovered during the search of Appellant’s residence.”

Motion to suppress, 6/1/17, at 1.

      Based on the number Appellant’s suppression claims and the anticipated

volume of testimony, the lower court held two suppression hearings to address

Appellant’s respective claims related to the suppression of the physical

                                     -4-
J-S72040-17



evidence obtained during the search of his residence and his subsequent

statements to police. On October 8, 2015, the trial court denied Appellant’s

motion to suppress with respect to physical evidence, and on October 27,

2015, the trial court denied the motion to suppress with respect to Appellant’s

statements to police.

      Appellant proceeded to a jury trial which was held from November 30,

2015 to December 4, 2015. Therafter, the jury convicted Appellant of first

degree murder, robbery (two counts), criminal conspiracy to commit robbery,

and possession of a firearm with an altered manufacturer’s number. On April

29, 2016, the trial court sentenced Appellant to life imprisonment without

parole for his murder conviction.     Appellant filed a timely post-sentence

motion, which the trial court denied. After filing a timely notice of appeal,

Appellant complied with the trial court’s direction to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      In his concise statement, Appellant raised the following issues for review

on appeal:

      1. The pre-trial suppression motion was erroneously denied.

      2. The guilty verdict rendered by the jury on was against the
         weight of the evidence in that the jury failed to give proper
         weight to the evidence that Appellant had ingested marijuana
         and PCP in quantities sufficient enough to negate the specific
         intent to kill required for a conviction of first degree murder.

      3. The sentence handed down was unreasonable in light of the
         circumstances and [Appellant’s] personal characteristics and
         personal history where he received a sentence of life without
         parole. The sentence of life without parole does not allow for


                                     -5-
J-S72040-17


          individual circumstances at sentencing for youthful offenders in
          violation of the United States and Pennsylvania constitutions.
          The sentence fails to take into account [Appellant’s]
          rehabilitative potential and needs.

Concise Statement, at 1 (reordered for review).

      First, Appellant asserted in his concise statement pursuant to Rule

1925(b) that his “pre-trial suppression motion was erroneously denied.”

Concise Statement, at 1.        The Commonwealth asserts that Appellant’s

suppression argument should be deemed waived as Appellant failed to

sufficiently articulate in his concise statement the specific errors made by the

trial court in issuing two separate orders to deny Appellant’s suppression

motions that raised multiple sub-claims.

      Rule 1925 requires an appellant to comply with a trial court’s order to

file a statement of errors complained of on appeal; any issues not raised in

such statement will be deemed waived. Commonwealth v. Lord, 553 Pa.
415, 420, 719 A.2d 306, 309 (1998). Rule 1925 expressly provides that “[t]he

Statement shall concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for the

judge.”    Pa.R.A.P. 1925(b)(4)(ii) (emphasis added).             This Court has

emphasized that “[w]hen the trial court has to guess what issues an appellant

is appealing, that is not enough for meaningful review.” Commonwealth v.

Smith, 955 A.2d 391, 393 (Pa.Super. 2008) (en banc) (citation omitted). See

Commonwealth v. Williams, 959 A.2d 1252 (Pa.Super. 2008) (finding the

appellant waived his challenge to the trial court’s denial of his request to



                                       -6-
J-S72040-17



suppress evidence obtained in the search of his residence due to the

vagueness of the appellant’s concise statement).

      Appellant’s boilerplate assertion that the trial court erred in denying his

suppression motion failed to preserve this challenge for review on appeal.

Nevertheless, despite the trial court’s need to speculate on which of the

particular suppression rulings Appellant wished to challenge on appeal, it

prepared a thorough opinion pursuant to Pa.R.A.P. 1925(a), addressing each

and every possible claim that Appellant pursued in his multiple suppression

motions. Even assuming that Appellant had properly preserved his challenge

to the denial of his suppression motions with all their subissues, he would be

entitled to no relief.

      When reviewing a trial court’s denial of a suppression motion, our

standard of review is as follows:

      our standard of review in addressing a challenge to a trial court's
      denial of a suppression motion is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct.
      [Commonwealth v.] Woodard, [634 Pa. 162,] 129 A.3d [480,]
      498 [(2015)]. We are bound by the suppression court's factual
      findings so long as they are supported by the record; our standard
      of review on questions of law is de novo. Commonwealth v.
      Galvin, 603 Pa. 625, 985 A.2d 783, 795 (2009). Where, as here,
      the defendant is appealing the ruling of the suppression court, we
      may consider only the evidence of the Commonwealth and so
      much of the evidence for the defense as remains uncontradicted.
      [Commonwealth v.] Poplawski, [634 Pa. 517,] 130 A.3d [697,]
      711 [(2015)]. Our scope of review of suppression rulings includes
      only the suppression hearing record and excludes evidence elicited
      at trial. In the Interest of L.J., 622 Pa. 126, 79 A.3d 1073, 1085
      (2013).


                                      -7-
J-S72040-17



Commonwealth v. Yandamuri, ___Pa.___, 159 A.3d 503, 516 (2017).

      Based on our independent review of the record and relevant case law

and statutes, we agree with the trial court that Appellant’s challenge to the

denial of his suppression motions is meritless.       See Trial Court Opinion,

8/18/2016, at 10-38. As the trial court has thoroughly addressed the merits

of Appellant’s arguments, we adopt the trial court's analysis as our own on

this issue and affirm on the basis of the trial court's opinion.

      Second, Appellant claims the jury’s verdict convicting him of first-degree

murder is against the weight of the evidence.     When     reviewing    the    trial

court’s denial of a challenge to the weight of the evidence, we are guided by

the following standard:

         A claim alleging the verdict was against the weight of the
         evidence is addressed to the discretion of the trial court.
         Accordingly, an appellate court reviews the exercise of the trial
         court's discretion; it does not answer for itself whether the
         verdict was against the weight of the evidence. It is well settled
         that the jury is free to believe all, part, or none of the evidence
         and to determine the credibility of the witnesses, and a new
         trial based on a weight of the evidence claim is only warranted
         where the jury's verdict is so contrary to the evidence that it
         shocks one's sense of justice. In determining whether this
         standard has been met, appellate review is limited to whether
         the trial judge's discretion was properly exercised, and relief
         will only be granted where the facts and inferences of record
         disclose a palpable abuse of discretion.

Commonwealth v. Akhmedov, ___A.3d___, 2017 Pa. Super. 384 (Dec. 8,

2017) (quoting Commonwealth v. Houser, 610 Pa. 264, 18 A.3d 1128,

1135–36 (2011) (citations and internal quotation marks omitted)).




                                      -8-
J-S72040-17



         Appellant argues that the jury’s verdict was against the weight of the

evidence given his defense of diminished capacity due to voluntary

intoxication. Specifically, Appellant claimed he lacked the specific intent to

kill the victim as he was under the influence of marijuana and PCP at the time

of the murder. Our Supreme Court has clarified that a defense of diminished

capacity due to voluntary intoxication is an “extremely limited defense

available only to those defendants who admit criminal liability but contest the

degree of culpability based upon an inability to formulate the specific intent to

kill.”   Commonwealth v. Hutchinson, 611 Pa. 280, 25 A.3d 277, 312

(2011). Further,

           [a] diminished capacity defense does not exculpate the
           defendant from criminal liability entirely, but instead negates
           the element of specific intent. For a defendant who proves a
           diminished capacity defense, first-degree murder is mitigated
           to third-degree murder. To establish a diminished capacity
           defense, a defendant must prove that his cognitive abilities of
           deliberation and premeditation were so compromised, by
           mental defect or voluntary intoxication, that he was unable to
           formulate the specific intent to kill. The mere fact of
           intoxication does not give rise to a diminished capacity defense.
           Evidence that the defendant lacked the ability to control his or
           her actions or acted impulsively is irrelevant to specific intent
           to kill, and thus is not admissible to support a diminished
           capacity defense.

Hutchinson, 611 Pa. 280, 25 A.3d at 312 (citations and quotation marks

omitted). See also Commonwealth v. Blakeney, 596 Pa. 510, 946 A.2d
645, 653 (2008) (requiring that a defendant show that he was “overwhelmed

to the point of losing his faculties and sensibilities” to prove a voluntary

intoxication defense).


                                       -9-
J-S72040-17



       Specifically, Appellant presented two eyewitnesses, Jourdan Harper and

Andre Jackson, who testified that Appellant consumed marijuana and PCP

before the murder. Harper claimed that Appellant was “high” at the time of

the shooting; Jackson was not sure of the quantity of drugs that Appellant had

consumed that night. N.T. Trial, 12/1/15, at 166; 12/3/15, at 68. In addition,

Appellant offered the expert testimony of Dr. Gary L. Lage, Ph.D., who opined

that if Appellant had imbibed the quantity of drugs as reported by the defense,

“the effects of the drugs individually and in combination would have affected

[Appellant’s] ability to understand what was going on, understand the

consequences of any actions that were going on, and even impaired his

cognitive ability to make appropriate, you know, mental decisions.” N.T. Trial,

12/3/15, at 118.1

       However, in spite of this testimony that Appellant consumed drugs on

the night of the murder, the Commonwealth presented ample evidence to

show Appellant was not so intoxicated that he was unable to form the specific

intent to kill. The prosecution’s rebuttal expert, Dr. Robert Middleburg, Ph.D.,

testified that there was no way with any reasonable degree of scientific

certainty to state that Appellant was under the influence of PCP when he

murdered the victim.        However, Dr. Middleburg indicated that Appellant’s

statement to police after the shooting was not “consistent with someone who’s

stoned … on PCP” as Appellant did not claim that drugs played any role in his
____________________________________________


1 We note that the record contains three separate volumes of trial transcripts
for December 3, 2015 that contain the testimony of different witnesses.

                                          - 10 -
J-S72040-17



actions, was able to fully recount his conversation with the victim before the

shooting, and was in command of his actions.        N.T. 12/4/15, at 40.     In

addition, the expert pointed to a drug test that Appellant took a day and a half

after the shooting, which did not detect any PCP in Appellant’s system. Both

experts agreed that PCP remains in the body for a long time and would have

been detected in his body if he had been smoking it on the night of the murder.

      In addition, both parties presented evidence at trial that suggested that

Appellant was not so intoxicated that he lost his “faculties and sensibilities”

before murdering the victim. While Jourdan Harper claimed that Appellant

had smoked PCP before the murder, he admitted that Appellant did not seem

confused when he went to his car, retrieved his shotgun, loaded a shell,

threatened the victim, and pulled the trigger. N.T. 12/1/15, at 192. Multiple

witnesses testified as to Appellant’s motive for killing the victim as she owed

him twenty dollars for crack cocaine.

      Moreover, while Appellant was awaiting trial, he wrote letters from

prison to several people in which he asked them to lie about what actually

happened the night of the murder. Appellant bragged about committing the

murder, stating “[c]aught my first body. I don’t wanna stop.”        N.T. Trial,

12/4/15, at 85. He expressed pride that the murder would help him in his

enterprise of selling drugs and discussed plans to commit future violence upon

his release from prison in an attempt to “take over Pottstown.”     Id.

      Based on our review of the record, we agree with the trial court’s

determination that there was ample evidence to support the jury’s verdict.

                                     - 11 -
J-S72040-17



The jury weighed the evidence, determined that Appellant had formed the

specific intent to kill the victim, and was not persuaded to accept Appellant’s

claim that his cognitive abilities of deliberation and premeditation were so

compromised as required for a diminished capacity defense. While Appellant

requests this Court accept his version of the evidence in question, the jury,

sitting as factfinder, was free to believe all, part, or none of the evidence

against Appellant. Akhmedov, supra. We decline Appellant's invitation to

assume the role of fact-finder and to reweigh the evidence. We discern no

abuse of discretion in the trial court's determination that the verdict did not

shock one's sense of justice. Accordingly, Appellant's first claim fails.

       Lastly, Appellant claimed in his concise statement that his sentence of

life imprisonment without parole was unreasonable and unconstitutional as it

did not allow for the consideration of his individual circumstances as a youthful

offender.2 As Appellant neither developed this argument nor raised this issue

in his appellate brief, we need not discuss this issue further.

       For the foregoing reasons, we affirm Appellant’s judgment of sentence.

As we adopt the trial court’s analysis of Appellant’s suppression claim, the

parties must attach a copy of the trial court’s opinion to all future filings.

       Judgment of sentence affirmed. Jurisdiction relinquished.




____________________________________________


2We note that the record shows that Appellant was twenty years old when he
committed the instant murder and robberies.

                                          - 12 -
J-S72040-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/18




                          - 13 -